DISMISS and DENY; and Opinion Filed December 18, 2015.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01529-CV
                                       No. 05-15-01530-CV
                                       No. 05-15-01531-CV

                                IN RE ANDREW PETE, Relator

                 Original Proceeding from the 292nd Judicial District Court
                                   Dallas County, Texas
               Trial Court Cause No. F12-33559-V, F12-33560-V, F12-33561-V

                              MEMORANDUM OPINION
                            Before Justices Lang, Fillmore, and Brown
                                    Opinion by Justice Brown
       In this petition for writ of mandamus relator contends that the trial court erred when, after

granting his motion for mistrial, it ordered a new trial as to punishment only. Relator requests

that the Court order the trial court to vacate the jury verdicts in his criminal cases, reinstate his

bond, release him from custody, and proceed with a new trial on his guilt or innocence of the

offenses with which he was charged. As an initial matter, we note that this Court has no original

habeas corpus jurisdiction in criminal proceedings. TEX. GOV’T CODE ANN. § 22.221 (West

2004). Thus, we may not grant relief that requires relator’s release from custody. We also may

not grant the other forms of relief relator seeks. Mandamus relief is appropriate in a criminal

case only when a relator establishes (1) that he has no adequate remedy at law to redress the

alleged harm, and (2) that what he seeks to compel is a ministerial act, not a discretionary or
judicial decision. In re Allen, 462 S.W.3d 47, 49 (Tex. Crim. App. 2015) (orig. proceeding).

Relator has not met these requirements.

              We dismiss the petition for want of jurisdiction to the extent it seeks relator’s

release from custody. We deny the balance of the petition.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE



151529F.P05




                                              –2–